DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Please note that currently the abstract is 38 words which is outside of the minimum 50-150 word range. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 27 are objected
There are currently two (2) claims that are numbered as Claim 27. Hereinafter, Claim ‘27-1’ will be referred to as Claim 27, while, Claim ‘27-2’ will be referred to as Claim 41. Please amend the claim set to include second ‘Claim 27’ to be Claim 41. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 21-24, 28, and 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson (US 2007/0195960 A1).
In regards to Claim 21, Jackson teaches: A surgery table apparatus (1 – Fig. 1), comprising: a patient support structure (14 – Fig. 1) coupled to a first end (see annotated Fig. 6.0) of a connection assembly (56 – Fig. 1); a base structure (22 – Fig. 1) coupled to a second end (see annotated Fig. 6.0) of the connection assembly, the connection assembly comprising an arm (40 – Fig. 4) and a locking member (48’ – Fig. 4) that slidably engages the arm (“translation connector 48 that is sized and shaped to be received between the pair of posts 40” – Para 0071), the arm comprising spaced apart first and second apertures (44’ – see annotated Fig. 5.1), the locking member comprising spaced apart first and second bores (outer region of see annotated Fig. 5.1, and distance (x) in annotated Fig. 6.1); a first key member (42’ – see annotated Fig. 6.1); and a second key member (46’ – see annotated Fig. 6.1), wherein the locking member (48’) is movable relative to the arm (Para 0071) between a first orientation (Fig. 6 – Para0071) and a second orientation (Fig. 6 – Para 0071, ‘removed to change height’), in the first orientation (see annotated Fig. 6.2 – ‘inserted’) the second key member is inserted through the second aperture and the second bore and the first key member is inserted through the first aperture and the first bore (see annotated Fig. 6.2 – ‘inserted’) such that a locking element (inner region/portion of 42’) of the first key member engages a locking element (50’) of the locking member (48’) and the first key member is substantially locked in place and non-removable from the first aperture and the first bore, in the second orientation (see annotated Fig. 6.2 – ‘removed’) the second key member is spaced apart (and distance (x) in annotated Fig. 6.1/6.2)  from the second aperture and the second bore and the locking element of the first key member is spaced apart from the locking element of the locking member such that the first key member is removable from the first aperture and the first bore (see annotated Fig. 6.2 – ‘removed’).  

    PNG
    media_image1.png
    294
    341
    media_image1.png
    Greyscale

Annotated Fig. 6.0 from Jackson

    PNG
    media_image2.png
    327
    433
    media_image2.png
    Greyscale

Annotated Fig. 6.1 from Jackson


    PNG
    media_image3.png
    594
    631
    media_image3.png
    Greyscale

Annotated Fig. 6.2 from Jackson

In regards to Claim 22, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the locking element of the first key member is a key notch portion (see annotated Fig. 6.3) and the locking element of the locking member is a U-shaped notch (see annotated Fig. 5.1).3 Applicant: Roger P. Jackson Atty. Docket: 1502-1829 CON-2 Inventors: Roger P. Jackson, et al. Preliminary Amendment  

    PNG
    media_image4.png
    440
    241
    media_image4.png
    Greyscale

Annotated Fig. 6.3 from Jackson

    PNG
    media_image5.png
    538
    471
    media_image5.png
    Greyscale

Annotated Fig. 5.1 from Jackson
In regards to Claim 23, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the locking member (48’) moves from the first orientation to the second orientation by removing the second key member from the second aperture and the second bore (see annotated Fig. 5.2).  

    PNG
    media_image6.png
    447
    527
    media_image6.png
    Greyscale

Annotated Fig. 5.2 from Jackson
In regards to Claim 24, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the second aperture is aligned with the second bore when the locking member is in the first orientation (see annotated Fig. 6.2 above) and the second aperture is misaligned (see Examiner’s Annotation of Fig. 6.4) with the second bore when the locking member is in the second orientation.  

    PNG
    media_image7.png
    544
    753
    media_image7.png
    Greyscale

Examiner’s Annotation of Fig. 6.4 from Jackson
In regards to Claim 28, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the key members are identical (see annotated Fig. 6.1 above).  
In regards to Claim 31, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the locking element of the first key member (42’) has a circular cross-section (see annotated Fig. 6.5) with chamfered ends (see annotated Fig. 6.5).  

    PNG
    media_image8.png
    305
    389
    media_image8.png
    Greyscale

Annotated Fig. 6.5 from Jackson
In regards to Claim 32, Jackson teaches: A surgery table apparatus as recited in claim 31, wherein the first key member (see annotated Fig. 6.2 from Jackson) includes a body (outer region of the key member - see annotated Fig. 6.2 from Jackson), the chamfered ends providing a substantially smooth transition between a diameter of the locking element (‘circular cross section (2) locking element/handle’ - see annotated Fig. 6.5 from Jackson) of the first key member and a diameter of the body (‘circular cross section (1) key member’ - see annotated Fig. 6.5 from Jackson).  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0192960 A1) in view of Rager (US 2004/0009032).
In regards to Claim 29, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the first key member comprises a first end including a handle (42’ - see annotated Fig. 6.3) but does not teach, and an opposite second end including a spring-loaded latch. Reager teaches: an opposite second end (1 – Fig. 3/4) including a spring-loaded latch (6 – Fig. 3/4).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have incorporated a spring latch or other mechanical component spring latches are widely used in release mechanisms to prevent movement or removal. 
	
	Claim 33-38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0192960 A1).
In regards to Claim 33, Jackson teaches: A surgery table apparatus as recited in claim 21, wherein the first key member includes a body (see annotated Fig. 6.5 from Jackson), the locking element of the first key member having a reduced diameter relative to the body (see annotated Fig. 6.5 from Jackson).  
Both the key member and the locking element include a body that would have a specified diameter, however, the prior art does not disclose ‘having a reduced diameter’. Although no specific dimensions or diameters were disclosed in the prior art of Jackson, it would be an obvious matter of design choice to make the different portions of the diameters to have a specified length or specific size as what is desired or Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)

In regards to Claim 34, Jackson teaches: A surgery table apparatus (1 - Fig. 1), comprising: a patient support structure (14 – Fig. 1) coupled to a first end (see annotated Fig. 6.0) of a connection assembly (56 - Fig. 1);5 Applicant: Roger P. Jackson Atty. Docket: 1502-1829 CON-2 Inventors: Roger P. Jackson, et al. Preliminary Amendmenta base structure (22– Fig. 1) coupled to a second end (see annotated Fig. 6.0) of the connection assembly, the connection assembly comprising an arm (40 – Fig. 4) and a locking member (48’ – Fig. 4) that slidably engages the arm (“translation connector 48 that is sized and shaped to be received between the pair of posts 40” – Para 0071), the arm comprising spaced apart first and second apertures (44’ – see annotated Fig. 5.1), the locking member comprising spaced apart first and second bores (outer region of 44’ –see annotated Fig. 5.1, and distance (x) in annotated Fig. 6.1) and a notch (see annotated Fig. 5.1); a first key member (42’ –see annotated Fig. 6.1) comprising a body (see annotated Fig. 6.5 from Jackson) and a key notch portion (see annotated Fig. 6.3) having a reduced diameter relative to the body (see annotated Fig. 6.5 from Jackson); and a second key member (46’ – see annotated Fig. 6.1), wherein the locking member is movable relative to the arm (Para 0071) between a first orientation (Fig. 6 – Para 0071) and a second orientation (Fig. 6 – Para 0071, ‘removed to change height’), in the first orientation (see annotated Fig. 6.2 – ‘inserted’)  the second key member is inserted through the second aperture and the second bore and the first key member is inserted through the first aperture and the first bore (see annotated Fig. 6.2 – ‘inserted’) such that the key notch portion (see annotated Fig. 6.3) engages the notch (see annotated Fig. 5.1) and the first key member is substantially locked in place and non- removable from the first aperture and the first bore, in the second orientation (see annotated Fig. 6.2 – ‘removed’) the second key and distance (x) in annotated Fig. 6.1/6.2)  from the second aperture and the second bore and the key notch portion is spaced apart from the notch such that the first key member is removable from the first aperture and the first bore (see annotated Fig. 6.2 – ‘removed’).  
Both the key member and the first  include a body that would have a specified diameter, however, the prior art does not disclose ‘having a reduced diameter’. Although no specific dimensions or diameters were disclosed in the prior art of Jackson, it would be an obvious matter of design choice to make the different portions of the diameters to have a specified length or specific size as what is desired or expedient. A change in form, shape, size or dimensions is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)
In regards to Claim 35, Jackson teaches: A surgery table apparatus as recited in claim 34, wherein the key notch portion (see annotated Fig. 6.5 from Jackson) has a circular cross-section (see annotated Fig. 6.5 from Jackson) with chamfered ends (see annotated Fig. 6.5 from Jackson).  
In regards to Claim 36, Jackson teaches: A surgery table apparatus as recited in claim 34, wherein the notch is U-shaped (see annotated Fig. 5.1).
In regards to Claim 37, Jackson teaches: A surgery table apparatus as recited in claim 34, wherein the locking member (48’) moves from the first orientation to the second orientation by removing the second key member from the second aperture and the second bore (see annotated Fig. 5.2).6 Applicant: Roger P. Jackson Atty. Docket: 1502-1829 CON-2 Inventors: Roger P. Jackson, et al. Preliminary Amendment 
In regards to Claim 38, Jackson teaches: A surgery table apparatus as recited in claim 34, wherein the second aperture is aligned with the second bore when the locking member is in the see annotated Fig. 6.2 above) and the second aperture is misaligned (see Examiner’s Annotation of Fig. 6.4) with the second bore when the locking member is in the second orientation.  

Allowable Subject Matter
Claim 40 is allowed.	
Claims 25-26, 27 (aka 27-1, see claim objection above), 30, and 39, 41 (aka 27-2, see claim objection above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
In regards to Claim 25, 39 and 40, the prior art does not disclose that when removing the locking member that it would be non-coaxial. As such, the claim is understood to be allowable over the prior art. 
In regards to Claim 26 (and dependent claims thereof – claim 27 (aka 27-1)), the prior art does not disclose that the first end or second end would have a change in thickness. Rather the prior art does disclose a uniform thickness throughout the locking member. 
In regards to Claim 41 (aka 27-2), the prior art does not disclose a cutout that extends into the first surface. Rather there is no geometric change disclosed in the prior art on record. 
In regards to Claim 30, the locking element of the prior art is shown as the handle (42’) which is only located at the second end. As such, it is incapable of being positioned between the first end and the second end. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/3/2022